Name: 80/956/Euratom: Council Decision of 7 October 1980 appointing two members of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-10-14

 Avis juridique important|31980D095680/956/Euratom: Council Decision of 7 October 1980 appointing two members of the Advisory Committee of the Euratom Supply Agency Official Journal L 269 , 14/10/1980 P. 0010 - 0010****( 1 ) OJ NO 27 , 6 . 12 . 1958 , P . 534/58 . ( 2 ) OJ NO L 83 , 30 . 3 . 1973 , P . 20 . COUNCIL DECISION OF 7 OCTOBER 1980 APPOINTING TWO MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY ( 80/956/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE STATUTES OF THE EURATOM SUPPLY AGENCY ( 1 ), AS AMENDED BY DECISION 73/45/EURATOM ( 2 ), AND IN PARTICULAR ARTICLE X THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 29 MARCH 1977 REPLACING MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY , HAVING REGARD TO THE OPINION OF THE COMMISSION , WHEREAS TWO SEATS HAVE BECOME VACANT ON THE ABOVEMENTIONED COMMITTEE FOLLOWING THE RESIGNATIONS OF MR KARL A . KELTSCH AND MR H . KREWER , OF WHICH THE COUNCIL WAS INFORMED ON 17 JULY 1980 ; CONSIDERING THE NOMINATIONS SUBMITTED BY THE GOVERNMENT OF THE FEDERAL REPUBLIC OF GERMANY ON 17 JULY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR GEORGE VON KLITZING AND MR HELMUT SCHUG ARE HEREBY APPOINTED MEMBERS OF THE ADVISORY COMMITTEE OF THE EURATOM SUPPLY AGENCY IN PLACE OF MR K.A . KELTSCH AND MR H . KREWER FOR THE REMAINDER OF THE LATTERS ' TERM OF OFFICE WHICH RUNS UNTIL 28 MARCH 1981 . DONE AT LUXEMBOURG , 7 OCTOBER 1980 . FOR THE COUNCIL THE PRESIDENT G . THORN